Name: 2007/370/EC: Council Decision of 14 May 2007 appointing seven Greek members and five Greek alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-06-01

 1.6.2007 EN Official Journal of the European Union L 140/47 COUNCIL DECISION of 14 May 2007 appointing seven Greek members and five Greek alternate members to the Committee of the Regions (2007/370/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Greek Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Six members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr CHATZOPOULOUS, Mr STAMATIS, Ms BAKOYANNI, Mr KARAVOLAS, Mr KAMARAS and Mr TZANIKOS. One members seat has become vacant following the resignation of Mr TZATZANIS. Five alternate members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr GEORGAKIS, Mr KOUTSOULIS, Mr MACHIMARIS, Mr SPARTSIS and Mr SPYRIDON, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Panayotis PSOMIADIS, Prefect of Thessaloniki, in place of Mr Christos CHATZOPOULOS,  Mr Georgios PAPASTERGIOU, Prefect of Pieria, in place of Mr Dimitrios STAMATIS,  Mr Nikitas KAKLAMANIS, Mayor of Athens, in place of Ms Theodora BAKOYANNI,  Mr Andreas FOURAS, Mayor of Patras, in place of Mr Andreas KARAVOLAS,  Mr Grigorios ZAFIROPOULOS, Mayor of Chalandri (Athens), in place of Mr Pavlos KAMARAS,  Mr Dimitrios TSINGOUNIS, Mayor of Leonidio (Arcadia) in place of Mr Panayotis TZANIKOS,  Mr Konstantinos TZATZANIS, Counsellor, Prefecture of Piraeus, in place of Mr Konstantinos TZATZANIS, Municipal Counsellor, Piraeus, and, (b) as alternate members:  Mr Konstantinos KONTOYORGOS, Prefect of Evritania, in place of Mr Theodoros GEORGAKIS,  Mr Dimitrios DRAKOS, Prefect of Messinia, in place of Mr Georgios KOUTSOULIS,  Mr Dimitrios KALOGEROPOULOS, Mayor of Aigaleo (Athens), in place of Mr Georgios MACHIMARIS,  Mr Dimitrios PREVEZANOS, Counsellor, Municipality of Skiathos (Magnissia), in place of Mr Ioannis SPARTSIS,  Mr Spyros SPYRIDON, Counsellor, Prefecture of Athens  Piraeus in place of Mr Spyros SPYRIDON Mayor of Poros. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 14 May 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.